DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2020/0022125 A1) hereinafter Li.

Regarding claims 1, 10, 19, and 20 – Li discloses identifying a plurality of equal-size sub-bands making up the portion of frequency spectrum, refer to paragraphs [0031], [0049], [0099]. [0101], [0106], [0107], [0110] to [0113].
identifying which of the plurality of sub-bands are available, refer to paragraphs [0016], [0143], [0145].
generating a bit representation of an allocation of resource units within the portion of frequency spectrum for use by a target station, the bit representation consisting of a plurality of binary values, each binary value indicating the availability or unavailability of one or more sub-bands, refer to Figures 1, 2, 3, and paragraphs [0140], [0147], [0150], [0152], [0162], [0164], [0165] to [0181], [0184], [0194], [0195] to [0199], [0255], [0260].
generating a physical layer protocol data unit, the physical layer protocol data unit comprising a header, the header comprising the bit representation, refer to Figures 1, 2, 3, and paragraphs [0162] to [0165], [0194] to [0200].
transmitting the physical layer protocol data unit to a target station, refer to Figures 1, 2, 3, and paragraphs [0162] to [0165], [0194] to [0200], [0266], and claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (same as above) in view of Kundu et al. (US 2020/0351668 A1) hereinafter Kundu.

Regarding claims 2 and 11 – Li discloses equal-size sub-bands and identifying which of the plurality of sub-bands are available, refer to paragraphs [0016], [0031], [0049], [0099]. [0101], [0106], [0107], [0110] to [0113], [0143], [0145].
	Li does not explicitly disclose the portion of frequency spectrum being allocated is an operating channel; each sub-band has a bandwidth of 20 MHz; and each binary value indicates an unavailable sub-band or an available one or more sub-bands capable of supporting a single-user large-size resource unit.
	Kundu discloses the portion of frequency spectrum being allocated is an operating channel; each sub-band has a bandwidth of 20 MHz; and each binary value indicates an unavailable sub-band or an available one or more sub-bands capable of supporting a single-user large-size resource unit, Figures 7, 8, 9, and paragraphs [0069], [0070], [0142], [0144], [0148] to [0150], [0156], [0159], [0160], [0166], [0167], [0187].
	It would have been obvious for an ordinary person of skill in the art before the effective filing date of the application to combine Li with Kundu and provide Li with the portion of frequency spectrum being allocated is an operating channel; each sub-band has a bandwidth of 20 MHz; and each binary value indicates an unavailable sub-band or an available one or more sub-bands capable of supporting a single-user large-size resource unit.
	The suggestion/motivation for doing so is that Li discloses sub-bands and indicating availability of each sub-band in a bitmap, refer to Figures 1, 2, 3, and paragraphs [0140], [0147], [0150], [0152], [0162], [0164], [0165] to [0181], [0184], [0194], [0195] to [0199], [0255], [0260].
	The benefit being the target station would know the sub-bands are made-up of 20Mhz sub-bands and which 20Mhz sub-band is allocated to the target station.

Allowable Subject Matter

Claims 3-9, and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al. (US 2021/0250928 A1) discloses CORESET operation method in wireless communication system, and terminal using same method.
Asterjadhi et al. (US 2020/0077421 A1) discloses techniques for low latency communications in wireless LANs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
8 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465